DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2022 has been entered.
 
This action is in response to the papers filed October 20, 2022.  Currently, claims 1, 16, 19, 23-27 are pending.  
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. This action is FINAL.
Any objections and rejections not reiterated below are hereby withdrawn.
The 102 rejection has been withdrawn in view of the cancellation of lymphocytes from the claims.  
	

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1, 5-7, 14-22, species of Chromosome 12, in the paper filed August 20, 2018 is acknowledged.
The response traverses the restrictions and the assertion that “each of the species requires analysis of different regions in the human genome, require different reagents and do not overlap in scope”.  This argument has been reviewed but is not persuasive.  Applicant does not provide any arguments.  A search for CpG dinucleotides on chromosome 10, 12, 9 and 8 require a different search and examination.  A probe for detection of each of these sites is patentably distinct and do not overlap in scope.  
Claims 2-4, 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a 371 of CPT/IB15/54041, filed May 28, 2015 and claims priority to provisional 62/005,408, filed May 30, 2014.  

Drawings
The drawings are acceptable. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 16, 19, 23-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. 
	Based upon consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.

Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.
	
	Question 2A	
The claims are taken to be directed to an abstract idea, a law of nature and a natural phenomenon.  
Claim 1 is directed to “a method for determining whether or not an individual uses alcohol” by determining the methylation status of at least one CpG dinucleotide in a biological sample and correlating the methylation status of the CpG dinucleotide to whether or not the individual exhibits uses alcohol.    Claim 1 has been amended to require several CpG sites including elected position 54677008 on chromosome 12.  
Claim 1 is directed to a process that involves the judicial exceptions of an abstract idea (i.e. the abstract steps of “determining the methylation status of a CpG dinucleotide” and “wherein the CpG dinucleotide is associated with alcohol use”) and a law of nature/natural phenomenon (i.e. the natural correlation between the CpG methylation status and alcohol use).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.  
A correlation that preexists in the human is an unpatentable phenomenon.  The association between methylation status of CpG dinucleotides such as at position 54677008 of chromosome 12 and use of alcohol is a law of nature/natural phenomenon.  The wherein clause which tells users of the process to predict the likelihood of use of alcohol in the sample, amounts to no more than an "instruction to apply the natural law".  This wherein clause is no more than a mental step.  Even if wherein clause requires something more such as to verbalize the discovery of the natural law, this mere verbalization is not an application of the law of nature to a new and useful end.  The wherein clause does not require the process user to do anything in light of the correlation.  The step fails to provide the “practical assurance” sought by the Prometheus Court that the “process is more than a drafting effort designed to monopolize the law of nature itself.”    

The claims also require an association between the methylation status of the at least one CpG dinucleotide to determining whether or not the individual exhibits use of alcohol.  This wherein clause provides correlating step is an abstract mental process.  The correlation is a mental process that does not require any particular active method steps.   The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).	

The exception is not integrated into a practical application of the exception.  The claims do not recite any additional elements that integrate the exception into a practical application of the exception.  While the claim recites obtaining a sample and determining the methylation status of bisulfite treated DNA, this is not an integration of the exception into a practical application.  Instead these elements are data gathering required to perform the method.  Thus, the claim is “directed to” the exception. 

	
Accordingly, the claims are directed to judicial exceptions.

Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non patent ineligible elements, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:
The claims do not include applying the judicial exception, or by use of, a particular machine.  The claims do not tie the steps to a “particular machine" and therefore do not meet the machine or transformation test on these grounds.  The use of machines generally does not impose a meaningful limit on claim scope.  
	The claims also do not add a specific limitation other than what is well-understood, routine and conventional in the field.  That is, the step of determining the methylation status of at least one CpG dinucleotides using bisulfite treatment was well known in the art at the time the invention was made.  The prior art teaches that methylation analysis is assessed using the Illumina Human Methylation 450 Beadchip.  The chip contains 485,577 probes (see page 14, lines 24-30 of the instant specification).  It is an inherent property that the chip comprises the claimed CpG dinucleotides.  
	The steps which are set forth in the claims must be taken or used by others to apply the disclosed law of nature, and they encompass using any of a variety of well-understood techniques in the prior art for detection.  The claims are set forth at a high level of generality such that all methods for determining of the natural products are encompassed. The “determining” steps are insufficient to make the claims patent eligible.  
The determining step is a mere data gathering step that amounts to extra solution activity to the judicial exception.  It merely tells the users of the method to determine the methylation status of a sample without further specification as to how the sample should be analyzed.   The claim does not recite a new, innovative method for such determination.  The determining step essentially tells users to determine the methylation through whatever known processes they wish to use.  
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 
Response to Arguments
	The response traverses the rejection.  The response thoroughly reviews the steps required for 101 analysis provided in MPEP 2106.04(d).  The arguments presented in this response are substantially duplicate for the arguments presented July 15, 2022.
	The response previously argued that Step 2A provides that the claim is not directed to the judicial exception if the claim also recites additional elements demonstrating the claim as a whole integrates the exception into a practical application. The response then discusses improvements. The response argues that Claim 1 and 23 allow for the ability to determine whether or not a subject exhibits use of alcohol and the specification clearly demonstrates the importance of improving the ability to determine whether or not a subject is an alcohol user. The response argued this constituted an improvement. This argument has been thoroughly reviewed but is not deemed persuasive. MPEP 2106.05 provides that “[wjhile abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions.” The MPEP also makes clear that “An inventive concept “cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself.” Genetic Techs, v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016).“ MPEP section 2106.05, second paragraph. Basically, integration of the judicial exception in an unconventional way so as to improve a conventional technology or process may yield an eligible claim. 
	However, if the judicial exception itself is the purported improvement, such as the recognition of the association between a set of markers and a particular disease state, then this is a claim directed to the judicial exception, not an eligible improvement to a technology or technical field through integration of the judicial exception into a system or process.
	To the extent Claims 1 and 23 require mentally manipulating the data in a novel manner, any novelty is in the patent ineligible aspects of Claims 1 and 23. The advance asserted by applicant for determining whether or not a subject exhibits use of alcohol is entirely in the realm of abstract ideas, with no innovation in the nonabstract application. In the present claims, there is no improvement being made to the technologies of measuring the methylation level of biomarkers on an array (the only non-JE that is in the claim).
	Rather, the applicant has identified a new natural phenomena, the relationship between the biomarkers and whether or not the subject exhibits use of alcohol, and applied routine and conventional technologies to perform data gathering steps required for application of the JE. See e.g. MPEP 2106.05(g) relating to Insignificant extra-solution activity.
	While Applicants may have made a useful discovery of the natural correlation, there is no integration of the judicial exception into a system or process resulting in the improvement of the relevant technology. Rather, routine and conventional technologies to perform necessary data gathering for the general application of the judicial exceptions have been applied. The only “improvement” that appears to have been made is the discovery of the Judicial exception itself, which the MPEP makes clear cannot be the basis of an eligible inventive concept. The MPEP identifies cases that may not be sufficient to show an improvement in technology and cites Cleveland Clinic Foundation v. True Health Diagnostics, LLC (Fed Cir. 2017), CAFC Appeal No. 16-1766, which is a precedential decision. The claims in the Cleveland Clinic case are quite similar to the instant claims. The CAFC confirmed that the correlation of a marker (MPO) to a disease is nothing more than a recognition of a natural phenomenon and that the steps for measuring the marker were nothing more than what was already known in the art. Further, they found that applicants did not purport to invent a new statistical method, either. With regard to use of data to infer a threshold (or other comparative) value, the Court found: Rather, the claims here instruct that MPO levels be detected or determined using any of these known techniques. The claims of the testing patents also contain a “comparing” step where MPO levels are compared to statistically derived control or predetermined values. Here too, Cleveland Clinic does not purport to derive new statistical methods to arrive at the predetermined or control levels of MPO that would indicate a patient’s risk of cardiovascular disease. Known data analysis can be employed, as described, for example, in the specification. This is not new or inventive. Likewise, while Cleveland Clinic argues that its discovery of the relationship between MPO and cardiovascular health was groundbreaking, “even such valuable contributions can fall short of statutory patentable subject matter, as it does here.” Id. at 1380.
	The response next argued that the while the steps of the method may be well-known and/or conventional, combining and applying those individual steps of the claimed method specifically to the claimed locus amounts to significantly more when the claims are considered in its entirety.  This argument has been carefully considered.  The claims recite four method steps that are well-known and conventional.  The fifth step in the method recites a judicial exception, as discussed above.  Thus, the claims do not recite a practical application in addition to the judicial exception.  Steps 1-4 are not a practical application of the exception.  The step of determining whether or not an individual uses alcohol is a judicial exception.  This may not be an integration of the judicial exception.  
	The association of a CpG dinucleotide and whether or not an individual exhibits use of alcohol is a judicial exception.  Moreover, analysis of the particular CpG sites is well-understood, routine and conventional in the art. The prior art teaches that methylation analysis is assessed using the Illumina Human Methylation 450 Beadchip.  The chip contains 485,577 probes (see page 14, lines 24-30 of the instant specification).  The Illumina Human Methylation 450K beadchip is commercially available and has been widely used to analyze CpG sites including the elected cg02583484 on chromosome 12.   
	Thus, for the reasons above and those already of record, the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 16, 19, 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philibert et al. (US 2012/0108444, May 3, 2012) in view of Hutchison (US 2012/0149589, June 14, 2012).  
Philibert ‘444 teaches a method for detecting predisposition to a substance use disorder such as use of alcohol by determining a nucleic acid methylation profile from a biological sample (abstract).  Philibert teaches performing genome-wide methylation analysis on 8 subjects with active use of alcohol (see Example 3, col. 35).  Philibert further teaches using the Illumina Human Methylation450 BeadChip, which interrogates over 485,000 CpG residues.  Philibert teaches examining the relationship between alcohol consumption and degree of DNA methylation in lymphoblast DNA prepared from 165 female subjects from the Iowa Adoption Studies (col. 50)(limitations of Claim 17). Philibert ‘444 teaches bisulfite converted DNA was analyzed (see col. 51)(limitations of Claim 14).  Philibert ‘444 teaches that the sample may be a lymphocyte including B-lymphocyte (see col. 4, lines 35-37).  Philibert ‘444 also teaches a sample may be a single cell type such as lymphocytes and may be isolated for further testing.  Claim 3 of Philibert ‘444 also teaches that the biological sample is predominantly lymphocytes (col 106, lines 43-45).
The Illumina Methylation 450K array comprises probes to both the unmethylated and methylated sites (limitations of Claim 16).  It is noted that the instant specification also uses the Illumina Methylation 450K array (see page 14, lines 24-30).  Thus, the same array was used for analysis in both Philibert ’444 and the instant specification.  Table 16, 17 provide the top 30 significantly associated probes for individual alcohol group comparison and for the abstinent vs pooled moderate and heavy drinkers (see col. 55-58).  The subjects in the study reported the use of alcohol in the past 6 months with the 28 subjects in the “heavy” use group reporting alcohol use every week for the past 26 weeks (see col. 52)(limitations of Claim 19).  
Philibert ‘444 uses the Illumina Methylation 450K array which comprises probes for detecting position 54677008 of chromosome 12.  Thus, Philibert ‘444 determines the methylation status of this CpG dinucleotide (limitations of Claims 1 and 5).  
The wherein clause in Claim 1 that states the methylation status of the at least one CpG dinucleotide is associated with the individual’s exhibits use of alcohol does not result in any manipulative difference between prior art method and the claimed method, it merely directs how one thinks about the outcome of the method.  Here, the sole potential source of novelty would be in the “associating” limitation, which is a non-functional descriptive step. The limitation adds no novelty to the method, which is otherwise anticipated by the prior art, because there is no novel and unobvious functional relationship between the descriptive language and the manipulative steps of the claim.  Irrespective of what one mentally predicts, the actual manipulative method, detecting methylation, is the same and the selecting adds no additional outcome.  Thus, adding this mental step does not distinguish the claimed method from the method disclosed by the reference.  
Philibert does not specifically teach obtaining a saliva sample from the patient for analysis on an Illumina array to analyze alcohol use. 
However, Hutchison teaches a method of analyzing DNA methylation markers for substance abuse disorders including chronic exposure to alcohol or recent binge drinking or loss of control over drinking (see para 4).  Hutchison teaches obtaining samples from 300 individuals with alcohol use disorder.  DNA was extracted from saliva samples (see para 6).  Hutchison uses the Illumina 27K methylation array to analyze the samples (see para 6).  
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the biological sample obtained by Philibert for the methylation array assay to detect alcohol use to collect saliva from patients, as taught by Hutchison.  Hutchison teaches saliva contains DNA that may be used on methylation arrays to analyze methylation patterns of CpG sites for the purpose of alcohol use assessments.  Saliva is a non-invasive sample that is easily collected.  The ordinary artisan would have been motivated to have obtained saliva because it requires less invasive methods and is quicker than obtaining blood or lymphocyte samples.  
Response to Arguments
	The response traverses the rejection.  The response asserts Hutchison used a different array.   This argument has been considered but is not convincing.  Hutchison teaches obtaining samples from 300 individuals with alcohol use disorder.  DNA was extracted from saliva samples (see para 6).  This demonstrates that one could use a microarray, any microarray, including the smaller 27K array by the same Illumina company for analysis of methylation in saliva.   The 27K and the 450K array rely on the same principles, thus, analysis of a saliva sample on the 450K would have a reasonable expectation of success.  Therefore, it would be prima facie obvious to have analyzed saliva samples in the method of Philibert for detecting methylation changes related to alcohol use.  Saliva samples are non-invasive samples that are readily available for collection and would have been an easier sample to collect. 
	Thus, for the reasons above and those already of record, the rejection is maintained.

Conclusion
No claims allowable.
This is an RCE of applicant's earlier Application No. 15/519,206.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        November 10, 2022